Title: 3. A Bill Empowering One of the Privy Council to Officiate in Certain Cases as Lieutenant Governor, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that if the Governor and President of the Privy Council shall die, or otherwise become unable to perform his duty, in the recess of the General Assembly,  the Privy Councillor whose name stands next in the list of their appointments shall officiate as Lieutenant Governor, until the vacancy be supplied, or the disability cease. And, in the absence of the Governor, such intended absence having been previously notified to them by him and entered on their journals, or in the like absence of the President and upon the like notification, if any business, to be transacted at the Council Board, necessarily require dispatch before he can attend it, the Council may proceed without him, and in either case the act shall be as valid as if he had been present.
